PER CURIAM.
The judge of compensation claims (JCC) dismissed appellant’s claim for temporary partial disability benefits on the basis that “claimant presented no medical evidence in support of his claim ... There is no evidence that the claimant is limited in his ability to perform any job function.” At the hearing below, however, claimant submitted, without objection, no fewer than three medical reports in support of his claim. These reports restricted claimant from conducting any job search, or from performing work for various periods of time relevant to the claim for temporary partial disability benefits. Moreover, these medical reports were not refuted by any evidence presented by the employer/earrier. The record does not, therefore, support the JCC’s holding that claimant presented “no medical evidence” in support of his claim.
REVERSED and REMANDED.
ZEHMER, C.J., and BARFIELD and KAHN, JJ., concur.